DETAILED ACTION

 	The amendment filed November 29, 2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodine et al. (US-9,443,752) in view of Chen et al. (US-5,647,626).
 	The patent to Brodine et al. shows an embodiment of a wafer transfer blade in Figures 7A and 7B comprising two fingers or pocket contours (215) with the one depicted on the upper left in Figure 7A being considered an “upper pocket contour” and the one depicted on the lower right being considered a “lower pocket contour”.  As best shown in Fig. 7B, each of these similarly constructed pocket contours include elements with rounded vertical outside corners (see corners of portions 226) and rounded horizontal outside corners (see the upper horizontal corner of portions 216).  The Brodine et al. patent does not show a cassette with multiple uniform slit openings within which the blade is movable.
	However, it is old and well known to transfer wafers between processing equipment and storage cassettes such as the cassette shown in Figure 3 of the Chen et al. patent.  The cassette includes a plurality of uniform slit openings for storing wafers as is common in the art.

 	In regard to claim 5, the Chen et al. patent discloses that a transfer blade can be formed from aluminum oxide (see col. 3, line 9 of the Chen et al. specification).

Response to Arguments
 	Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection relies on the Brodine et al. patent as the primary reference.  Since claim 1 no longer requires a pocket defined by two concentric circles, the broadest reasonable interpretation of Brodine’s Fig. 7A embodiment can include upper and lower pocket contours as broadly as now recited in claim 1.

Allowable Subject Matter
Claims 8-20 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
12/5/2021